Citation Nr: 1760143	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depression, to include as secondary to the lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.
 
This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, a Regional Office (RO) of the Department of Veterans Affairs (VA).
 
On July 17, 2014, the Veteran and D. M. testified at a hearing before the undersigned.
 
The Board has remanded this case in November 2014, June 2016, and March 2017 for further evidentiary development.


FINDINGS OF FACT

1.  A lumbar spine disorder was not manifest during active service, is not shown to be causally or etiologically related to an in-service event, injury, or disease, and may not be presumed to be associated with service.

2.  An acquired psychiatric disorder, including bipolar disorder and depression, was not manifest during active service, is not shown to be causally or etiologically related to an in-service event, injury, or disease, and was not caused or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, including bipolar disorder and depression are not met.  38 U.S.C. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.a.  Lumbar Spine Disorder - Background

The Veteran has contended that he has a back disability as a result of service.  He has argued that in October 1971, he was cleaning a barracks at Fort Rucker and hurt his back.  He indicated that he was examined and informed he had spondylothesis and was provided with medication.  The Veteran reported that, following the injury, his military occupational specialty (MOS) was changed to a position that would require less physical work, and that he was transferred to Fort Gordon.  Service personnel records reflect this transfer.  

At his hearing, the Veteran testified that he has experienced back pain since service.  His brother-in-law testified at the hearing and recalled the Veteran reporting back pain when he returned from active duty.

The only service treatment records available were the Veteran's October 1969 entrance Reports of Medical Examination and History.  These did not reflect any reports of a back disorder.

The Veteran further argued that, in 1972, shortly after service, his back went out at work.  

January 1985 private medical records show that the Veteran was treated and hospitalized for a L5-S1 herniated disc.  

In January 1993, a private doctor noted that it was his first meeting with the Veteran, and that his primary concern was chronic low back pain.  The doctor noted that the Veteran had a very complicated history dating back to at least 1984 and that he had undergone at least six major surgeries, the most recent in 1991.  X-ray revealed laminectomy at L3-4, L4-5, and L5-S1 with degenerative disc disease at the lower 2 segments.    

In February 1997, the Veteran was seen for back pain, which he indicated began the previous week, while doing inventory work requiring bending and stooping.  He eventually underwent L4-5 decompression and fusion on in April 1997.   

March 2007 private medical records show treatment for a work-related back injury.  The Veteran reported that he had no specific back injury prior to his herniated disc.  Computed tomography (CT) study revealed right L3-4 and L2-3 hemilaminectomy and a L4-5 posterior fusion with residual foraminal compromise.

The Veteran provided a lay statement dated in February 2010 from his brother-in-law.  He reported that he spent a lot of time with the Veteran in 1973 and remembered that he complained of back pain and that he did not mention back pain prior to the service.  
	 
In a February 2010 letter, the Veteran's mother noted that in 1972 or 1973, not long after he was out of the service and working at UPS, the Veteran hurt his back at work and had to see their family doctor for treatment.  He was in pain for a while afterwards.  She recalled that in about 1983 or 1984, the Veteran came to stay with her and experienced back pain severe enough that he sought treatment at a hospital and had surgery on his back twice while there.  

The Veteran was provided with a VA examination in September 2016. The examiner diagnosed degenerative arthritis of the spine, sacroiliac injury, spinal fusion, spinal stenosis, congenital partial sacralization on right of L5, and L1 compression deformity.  The examiner noted that the Veteran had a long history of back issues.  The Veteran recalled his back going out at Ft. Rucker, when he was told that he had spondylolysis.  He reported that he was treated with medications and a profile for no lifting greater than 25 pounds with gradual improvement.  The Veteran indicated that his back bothered him while in Germany but that he did not seek treatment other than continued pain medication.  The examiner noted that the Veteran denied work related problems or having to see company doctors, but that there were notes of work related injuries in 1997 and in February 2007.  The examiner found that the Veteran himself was not a good historian regarding his work or medical history.  The examiner noted that, while the Veteran's comments were taken into consideration, multiple records regarding spine care over the years never related a history of back pain starting in active duty.  Even the lay statements provided by the Veteran were somewhat conflicting with noted onset of back pain with a work-related injury within the first year after active duty while handling goods that would be in at least the moderate to heavy category for a shipping company.  The examiner found that, while the Veteran had significant degenerative disease on X-ray and examination, the most consistent concern had been the altered mechanics at the right sacroiliac region including the sacralized lumbar vertebra, with repeated mechanic strains from work activity that lead to multiple surgeries and the attendant degeneration.  The examiner found no evidence for spondylolisthesis as noted in the remand on X-rays.  The examiner opined that the Veteran's congenital variation at L5, which was undiagnosed on enlistment, was the cause of his persistent symptoms, with work related strains accounting for the surgeries at higher levels in the lumbar spine.

A VA opinion was provided in July 2017.  The examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by a service-related injury, event or illness.  The examiner acknowledged the service personnel records indicating that his MOS as both supply clerk and as clerical as evidence of reassignment.  He noted that, while the Veteran sustained back strain in service and was provided a 25 pound lifting restriction by report, he returned to work in a moderate to heavy lifting category for a shipping company following service.  He indicated that there were no medical board proceedings at the time of the Veteran's separation as further indication of no persistent impairment.  The examiner remarked that the Veteran denied a history of job related injury when asked, but that records displayed evidence of at least two such incidents.  His lumbar surgeries were associated with work injuries in the 1980's and were completed as work-related injury treatment.  The examiner noted that these surgeries involved the L4-5 level and that there was evidence of stabilization of symptoms from this level in subsequent exams.  Therefore, the examiner opined that the lumbar surgeries and injury in this area would be considered work related and not service connected, and that the fact that the Veteran returned to at least moderate lifting category work in various capacities following service would be an indication of improvement in his condition that had a light duty restriction in service.  Therefore, the examiner found that the reported strain in service would be assumed to have stabilized and resolved.  The examiner found that the evidence of record was clear that the Veteran's lumbar injury 10 and 25 years following service lead to his current lumbar condition.  The examiner opined that the Veteran's identified sacralization of L5/variation at L5 was a congenital defect and that there was no additional disability due to disease or injury superimposed on the sacralized L5 during service since the Veteran demonstrated the ability to return to work in moderate categories such as supply, hotel management and overland trucking until the mid-2000's.
 
II.b.  Lumbar Spine Disorder - Analysis

The medical evidence of record clearly shows that the Veteran has current diagnoses of disorders of the lumbar spine, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes any of his lumbar spine disabilities to service.  

The Board finds that there is no medical evidence which provides such a link.  The VA examiners who provided the September 2016 and February 2017 opinions considered the Veteran's contentions of an in-service injury, his contention that he was changed to a different military occupational specialty because of this injury and his extensive history of post-service injuries and concluded that the current spine disability is not at least as likely as not related to his military service.  The examiners noted that the Veteran was able to engage in physically demanding employment after military service, which would not be consistent with an ongoing back problem relating to an injury in service, and also noted that in fact he had several documented back injuries in his employment after military service and that on several occasions in seeking treatment for those injuries, he never mentions any back issues since military service but rather references post-military injuries.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's arthritis  in his back manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

The Board notes that the Veteran's congenital partial sacralization on right of L5 has been determined to be a congenital defect.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Furthermore, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. §3.304(b), does not apply to congenital defects.  Service connection may be granted, however, if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service that causes additional disability.  See 38 U.S.C. §§ 1110, 1111 (West 2014); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In this case, the February 2017 VA examiner opined that the Veteran's congenital partial sacralization on right of L5 was not subject to a superimposed disease or injury during service.

The Veteran reported that he began having back pain in service.  The Board notes that he is competent to report symptoms that are within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back pain.  

However, in this case, the inconsistencies in the Veteran's statements diminish their probative value.  The Veteran at times related his back pain to an incident in 1984, several years after service.  However, he now claims that his back pain began in service.  In addition, in the Veteran's VA examinations, the Veteran denied that he had any work-related injuries; however, the record is clear that the Veteran had at least two post-service back injuries at work.  For these reasons the Board concludes that the Veteran's statements with regard to the continuation of symptoms from his discharge have low probative value in this case and are outweighed by the probative value of the competent medical opinions.  

Additionally, the statement from the Veteran's mother does not relate his back pain to service, but to a work-related incident shortly after service.  Finally, with regard to the statements submitted by his brother-in-law regarding observing the Veteran having back pain, this statement does not show the Veteran had continued symptoms since his military service, especially in light of the Veteran's mother's statement that he had a back injury at work shortly after his release from military service.  Therefore, to the extent that the brother in law's statement is competent evidence of back symptoms and is considered credible, it would only relate back pain to 1972/1973, when the Veteran had an injury in a post-military employment situation.  In any event, the brother in law is not competent to address the etiology of the Veteran's current spine disability and attribute any symptoms of back pain to one injury or another.  This would require specialized medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between his observable back symptoms and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, lay statements are not competent evidence with respect to establishing the etiology of the Veteran's lumbar spine disability.  

As such, the Board finds that service connection for a lumbar spine disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107.

III.  Acquired psychiatric disorder, including bipolar disorder and depression

The Veteran contended that he has a current psychiatric disorder that is secondary to his lumbar spine disorder.  At his hearing, he clarified that he did not believe that his psychiatric disorder was related directly to service.  His arguments were related to secondary service connection.  

The Board has denied the Veteran's claim for entitlement to service connection for a back disability herein.  As such, a claim for entitlement to service connection on a secondary basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

While the Veteran has not contended that his current psychiatric disability is etiologically related to service, the Board notes that there is no evidence linking his current psychiatric disorder to any event of occurrence in service.  

Private medical records show that the Veteran was treated for back pain in January 1985.  It was noted that, after the Veteran was hospitalized, he became depressed.

Medical records showing treatment from August to September 1999 reflect treatment for opioid addiction.  The Veteran reported that he had been seeing a psychologist regularly for the prior three years following a "nervous breakdown."  The Veteran was diagnosed with opioid dependence, polysubstance dependence (cocaine/cannabis), alcohol abuse, nicotine dependence, depressive disorder not otherwise specified, and bipolar disorder.

VA medical records beginning in May 2009 reflect ongoing psychiatric treatment; however, none of these records provide a link between the Veteran's active duty and his psychiatric disorders.  

As there is no lay or medical evidence that the Veteran's psychiatric disorder is etiologically related to service, service connection on a direct basis is denied.


ORDER

Service connection for a lumbar spine disorder is denied.
 
Service connection for an acquired psychiatric disorder, including bipolar disorder and depression, to include as secondary to the lumbar spine disorder, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


